  Case 3:20-cv-01457-X Document 30 Filed 04/21/21         Page 1 of 10 PageID 267



                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

 CHRISTOPHER MCCONNELL, et                   §
 al.,                                        §
                                             §
             Plaintiffs,                     §
                                             §
 v.                                          §   Civil Action No. 3:20-CV-01457-X
                                             §
 SOUTHWESTERN BELL                           §
 TELEPHONE L.P., et al.,                     §
                                             §
             Defendants.                     §

                   MEMORANDUM OPINION AND ORDER

      Christopher McConnell and five other employees (“Plaintiffs”) sued

Southwestern Bell Telephone L.P. (“Defendants”), their employer, to recover unpaid

overtime wages. The Plaintiffs filed this Motion for Leave to File an Amended

Complaint to join a seventh plaintiff, Cheryl Brown, to this suit. [Doc. No. 21]. For

the reasons explained below, the Court GRANTS the Motion for Leave to File an

Amended Complaint.

                             I. Factual Background

      The Plaintiffs worked at the Defendants’ AT&T call center in San Antonio and

sought recovery of unpaid wages from the Defendants. The Plaintiffs allege that the

Defendants had a policy or practice of failing to record employees’ actual work hours

which deprived them of full pay.       The Plaintiffs’ complaint alleges that the

Defendants violated the Fair Labor Standards Act (the “Act”)’s overtime




                                         1
  Case 3:20-cv-01457-X Document 30 Filed 04/21/21        Page 2 of 10 PageID 268



requirements by failing to pay revenue management representatives for overtime

performed outside their shifts and during meal breaks.

      The present lawsuit arises out of a former Fair Labor Standards Act collective

action (“Mosley-Lovings”) that the Plaintiffs voluntarily agreed to decertify because

they were missing computer data from the Defendants. After decertification, the data

was found and some employees from the Defendants’ Dallas location, including

Brown, sought to be added back to the Mosley-Lovings collective action in a motion

filed on April 21, 2020. The Court denied that motion on July 31, 2020. The Plaintiffs

filed the present lawsuit on July 6, 2020. Now, the Plaintiffs seek to amend their

complaint to join Brown to this suit.

      The Defendants contest this leave on the basis of (1) futility of amendment and

(2) undue delay. The Defendants argue the amendment is futile because it would

result in improper joinder of parties and state that Brown’s claims are highly

individualized and not appropriate for trial jointly. Specifically, the Defendants

argue that Brown’s claims differ substantially from at least one other plaintiff’s

claims because: (1) Brown occasionally reported incidental overtime but sometimes

decided not to, while the other plaintiff (“McConnell”) was prohibited from ever

reporting incidental overtime; and (2) Brown halted calls coming in on her lunch

break because she would not get the time spent working during the lunch break added

back to her lunch time, while McConnell was prohibited from halting calls arriving

at lunch time but his lunch break time would be adjusted so the amount of time spent

on a call was added to his lunch break.       The Defendants conclude that these



                                          2
  Case 3:20-cv-01457-X Document 30 Filed 04/21/21                         Page 3 of 10 PageID 269



differences make the claims factually separate.                     Alternatively, the Defendants

contend that the amendment would result in undue delay because Brown never

explained her delay in filing suit or her reason for seeking to join this case specifically.

                                           II. Legal Standards

        Under the Federal Rules of Civil Procedure Rule 15(a), “a court should freely

give leave” for a party to amend its pleadings “when justice so requires.” 1 Leave is

not automatic, but courts must provide a “substantial reason to deny a party’s request

for leave to amend.” 2 If allowing the amendment would result in “undue delay, bad

faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies

by amendments previously allowed, undue prejudice to the opposing party,” or

“futility of amendment,” then a substantial reason to deny leave exists. 3 But if there

is not a clear reason to deny, “the leave sought should, as the rules require, be ‘freely

given.’” 4        “Even      if   substantial        reason   to   deny    leave   exists,   the   court

should consider prejudice to the movant, as well as judicial economy, in determining

whether justice requires granting leave.” 5




        1   FED. R. CIV. P. 15(a)(2).
        2Marucci Sports, L.L.C. v. National Collegiate Athletic Ass’n, 751 F.3d 368, 378 (5th Cir. 2014)
(quotation marks omitted).
        3   Foman v. Davis, 371 U.S. 178, 182 (1962).
        4   Id. (citing FED. R. CIV. P. 15(a)(2)).
        5   Jamieson By and Through Jamieson v. Shaw, 772 F.2d 1205, 1208 (5th Cir. 1985).


                                                        3
  Case 3:20-cv-01457-X Document 30 Filed 04/21/21                   Page 4 of 10 PageID 270



                                          III. Analysis

                                  A. Futility of Amendment

       The Defendants argue that allowing the Plaintiffs to amend their complaint to

join Brown would be futile because it would result in improper joinder. The Court

disagrees.

       Amendment must be clearly futile in order to deny the motion on that basis. 6

“An amendment is futile if it would fail to survive a Rule 12(b)(6) motion.” 7 Most

commonly, a court denies leave for futility because “the theory presented in the

amendment lacks legal foundation” or the theory has already been presented. 8

Noncompliance with party joinder rules also makes a proposed amendment futile. 9

Therefore, if the Plaintiffs’ proposed amendment resulted in clearly improper joinder,

the amendment would probably be futile. However, the Defendants did not show why

joinder of Brown is clearly improper here.

       First, the Defendants incorrectly assert that the decertification standard is

instructive in determining if joinder is proper. A plain reading of 29 U.S.C. § 216(b)



       6 Moore v. Dallas Indep. Sch. Dist., 557 F. Supp.2d 755, 759–60 (N.D. Tex. March 14, 2008)
(Fitzwater, C.J.).
       7 Marucci, 751 F.3d at 378; see also Stripling v. Jordan Prod. Co., 234 F.3d 863, 873 (5th Cir.
2000); Strickland v. Bank of New York Mellon, No. 20-10124, 2020 WL 7346476, at *5–6 (5th Cir.
2020).
       8   Jamieson, 772 F.2d at 1208.
       9   Wilson v. Bruks-Klockner, 602 F.3d 363, 368 (5th Cir. 2010) (discussing the heightened
standard of scrutiny when a court denies leave solely based on futility and finding no abuse of
discretion for not allowing a pleading amendment when there was no reasonable basis that the
plaintiff could recover against the non-diverse defendant); Hutchison v. Sabretech, Inc., No. 2:96-CV-
424-J, 1997 WL 424458, at *1 (N.D. Tex. May 30, 1997) (Robinson, J.) (denying plaintiff’s motion to
join a defendant in age discrimination suit because joinder would be futile based on untimeliness, the
defendant’s lack of notice, and the defendant not being named in the age bias charges).


                                                  4
  Case 3:20-cv-01457-X Document 30 Filed 04/21/21                      Page 5 of 10 PageID 271



indicates that the requirements for the Act’s class certification are not the same as

those required for party joinder under Rule 20(a).                    In section 216(b) Congress

mandated that plaintiffs had to be “similarly situated” to maintain a collective action

under the Act. 10 In other words, Congress expressly chose not to use Rule 20(a)

joinder language when addressing collective certification. It is impractical to draw

equivalence between the statutory standard and Rule 20(a) joinder when faced with

such a blatant textual barrier, i.e., that Congress chose not to use the Rule 20(a)

language in the Act. 11 Therefore, after decertifying a collective, courts evaluate

joining parties to a new lawsuit under the Rule 20(a) standard. 12

       Under Rule 20(a), joinder of plaintiffs is proper when “they assert any right to

relief jointly, severally, or in the alternative with respect to or arising out of the same

transaction, occurrence, or series of transactions or occurrences; and any question of

law or fact common to all plaintiffs will arise in the action.” 13 This creates a two

prong test “allowing joinder of plaintiffs when (1) their claims arise out of the ‘same

transaction, occurrence, or series of transactions or occurrences’ and when (2) there

is at least one common question of law or fact linking all claims.” 14 The Plaintiffs


       10   29 U.S.C. § 216(b).
       11 See Portillo v. Permanent Workers L.L.C., 662 F. App’x 277, 279–80 n. 14 (5th Cir. 2016)
(noting that the textual hurdles implied by Congress’s decision in § 216(b) to not use language from
either Rule 23 or Rule 20(a) prevent courts from interpreting “similarly situated” under the same
framework as the Federal Rules).
       12  See Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 521 (5th Cir. 2010)
(considering proper joinder under Rule 20 standard); see also Allen v. Atlantic Richfield Co., 724 F.2d
1131, 1135 (5th Cir. 1984) (distinguishing between a collective, subject to § 216(b) standards, and
joined plaintiffs, subject to the Rule 20(a) standard)
       13   FED. R. CIV. P. 20(a)(1)(A)–(B).
       14   Acevedo, 600 F.3d at 521 (quoting FED. R. CIV. P. 20(a)(1)(A)–(B)).


                                                    5
  Case 3:20-cv-01457-X Document 30 Filed 04/21/21                     Page 6 of 10 PageID 272



assert that their claims arise from the Defendants’ policy or practice of failing to

record an employee’s actual hours worked. Simply put, the Plaintiffs are asserting

that their claims arise out of the same series of transactions or occurrences, while the

Defendants argue that the factual differences between Brown’s claims and the other

Plaintiffs’ claims show that they do not arise out of the same transactions or

occurrences.

        Claims arise out of the same transactions or occurrences when the complaint

alleges a defendant’s pattern or policy of behavior, regardless of differences amongst

the plaintiffs’ individual claims. 15         In fact, joinder is appropriate based on the

plaintiffs’ proper “allegation of a company-wide policy,” “not the existence of a

company-wide policy.” 16 In similar cases under the Act, courts found that plaintiffs’

claims arise out of the same transactions or occurrences when the plaintiffs alleged

the same legal violations and were employed by the same employer in similar

positions. 17 For instance, the Fifth Circuit found that twenty-two employees’ claims

arose out of the same transactions or occurrences when the plaintiffs sued their

employer for unpaid overtime wages. 18 The plaintiffs alleged that their employer (a


        15See Battison v. Cty. of Electra, No. 7:01-CV-037-R, 2001 WL 497769 at *2 (N.D. Tex. May 8,
2001) (Buchmeyer, C.J.) (finding joinder appropriate even when plaintiffs’ claims were based on
numerous distinct instances on several different occasions); see also Afabor v. Racetrac Petroleum, Inc.,
No. Civ.A. 3:05-CV-2255, 2006 WL 1343636 at *1, *4 (N.D. Tex. May 15, 2006) (Solis, J.) (joinder was
appropriate even where plaintiffs’ claims took place at different locations of the company across the
country).
        16Afabor, 2006 WL 1343636 at *3 (explaining United States v. Mississippi, 380 U.S. 128, 142–
43 (1965)).

        See Allen, 724 F.2d at 1134–35; see also Granchelli v. P & A Ints. Ltd., No. H–11–4514, 2013
        17

WL 435942 at *3 (S.D. Tex. Feb. 4, 2013)
        18   Allen, 724 F.2d at 1135.


                                                   6
  Case 3:20-cv-01457-X Document 30 Filed 04/21/21          Page 7 of 10 PageID 273



Houston petroleum refinery) required them to remain at work for twenty-four hours

each day while other employees went on strike. 19 According to the plaintiffs, the

refinery failed to adequately compensate them for the time they were off-duty but

still required them to stay at the refinery. 20      The court found proper joinder

irrespective of some differences in uncompensated time amongst the plaintiffs.

Specifically, the amount of uncompensated time varied among the plaintiffs. 21 After

its initial “stay” requirement, the refinery allowed some plaintiffs to leave after their

twelve-hour shift while still requiring other plaintiffs to stay the full twenty-four

hours. 22

       Similarly, in Granchelli, the plaintiff sought leave to amend the complaint to

join an additional plaintiff. 23 The same employer employed both the plaintiffs as auto

mechanics, roughly around the same time (between 2009 and 2011). 24 The district

court found that the plaintiffs’ claims for unpaid wages and unpaid overtime hours

arose out of the same transactions or occurrences. 25

       Courts have discretion to refuse joinder because of a judicial efficiency concern,

however. 26 For instance, the Fifth Circuit decided joinder was improper because a



       19   Id. at 1132–33.
       20   Id.
       21   Id. at 1134.
       22   Id.
       23   2013 WL 435942 at *3.
       24   Id.
       25   Id.
       26   Acevedo, 600 F.3d at 521.


                                           7
  Case 3:20-cv-01457-X Document 30 Filed 04/21/21                  Page 8 of 10 PageID 274



single case would be inefficient with eight hundred plaintiffs, even if their claims

arguably arose out of the same transactions or occurrences. 27

      In this case, the Defendants did not definitively show that Brown’s claims do

not arise out of the same transactions or occurrences as the other Plaintiffs’. Each

claim facially asserts a common question of fact (whether the Defendants have a

policy of failing to record its employees’ actual work hours), and the in the Plaintiffs’

complaint seemingly arise out of the same transactions or occurrences as Brown’s

allegations. The Defendants employed each the plaintiffs and Brown at their call

centers, and each individual had similar job duties during roughly the same time in

the relevant limitations period. It is true that Brown worked at a different location

than the other Plaintiffs, but the Fifth Circuit has never found that location is

dispositive for determining whether joinder is proper.

      Therefore, the weight of the circumstances indicates that the parties’ claims

probably arise out of the same transactions or occurrences regardless of the variations

between McConnell’s and Brown’s claims. And adding Brown as a seventh plaintiff

fails to raise judicial efficiency concerns like those in Acevedo. Therefore, the Court

cannot deny leave to amend based on futility.

                                        B. Undue Delay

      The Defendants also argue that allowing leave to amend would result in undue

delay. Delay alone is insufficient basis to deny a motion for leave to amend. 28 The



      27   Id. at 522.
      28   Mayeaux v. Louisiana Health Serv. & Indem. Co., 376 F.3d 420, 427 (5th Cir. 2004).


                                                  8
  Case 3:20-cv-01457-X Document 30 Filed 04/21/21                     Page 9 of 10 PageID 275



delay must be undue, meaning it would result in unwarranted burdens on the court

or prejudice to the non-moving party. 29 The Fifth Circuit found that denying a motion

for leave to amend on the basis of undue delay is appropriate only after the court has

rendered a decision on a motion to dismiss, or when there is ample evidence showing

that leave would delay trial or otherwise prejudice the defendant, or when the

amendment would not add any substance to the original complaint. 30

        In light of this standard, the Defendants failed to show how the Plaintiffs’

motion for leave to amend the complaint would result in undue delay. First, there

are no pending or finalized motions in this case which leave would unreasonably halt

or diminish. Second, the Defendants did not show that leave would result in prejudice

or unreasonably delay a trial or other proceeding. This case is still in its early stages.

Additionally, Brown had a legitimate reason for waiting to join this case; she was

involved in a related matter which was pending until she sought joinder in this case.

And the Defendants already deposed her. As a result, the Court determines that

granting the Plaintiffs’ motion for leave to amend will not result in undue delay.




        29   Id.
        30See Whitaker v. City of Hous., Tex., 963 F.2d 831, 837 (5th Cir. 1992) (finding denial of leave
to amend appropriate when new materials still did not provide any supporting evidence for plaintiff’s
claim and the plaintiff never sought to amend the complaint during the eleven months that the motion
to dismiss was pending); see also Allen v. Walmart Stores L.L.C., 907 F.3d 170, 186 (5th Cir. 2018)
(finding undue delay when plaintiff waited to file a motion for leave to amend until after the court
ruled on the defendant’s motion to dismiss); see also Earlie v. Jacobs, 745 F.2d 342, 345 (5th Cir. 1984)
(denying leave to amend when the evidence showed leave would delay the trial, prejudice the
defendant, and would not add anything of substance to the original allegations).


                                                   9
 Case 3:20-cv-01457-X Document 30 Filed 04/21/21   Page 10 of 10 PageID 276



                              IV. Conclusion

     Accordingly, the Court GRANTS the Motion for Leave to file an Amended

Complaint.

     IT IS SO ORDERED this 21st day of April, 2021.




                                  BRANTLEY STARR
                                  UNITED STATES DISTRICT JUDGE




                                    10
